PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/334,633
Filing Date: 19 Mar 2019
Appellant(s): OFFICE NATIONAL D'ETUDES ET DE RECHERCHES AEROSPATIALES



__________________
Kari P. Footland (reg. no. 55,187)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 February 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 12-13, the appellant argues that Marks (US 3,026,763) “does not disclose varying both the densities of the horizontal polarization and the polarization contained in the vertical plane simultaneously between the areas 15 and 16, with respective opposite polarization gradients” and that “the present application expressly involves an inversion in the polarization filtering direction between the lower and upper regions of the filtering vision element” while “Marks only involves a single polarization filtering direction.”
The examiner respectfully disagrees.
Marks discloses a windshield that is generally at Brewster’s angle (see Col. 2, lines 3-6). Brewster’s angle was well-known in the art as the angle of incidence at which unpolarized light is split into a reflected beam and a transmitted beam, wherein the surface preferentially reflects light polarized in a direction parallel to the surface (as evidenced by the appellant’s present disclosure, Page 1, line 27 through Page 2, line 1), and thus preferentially transmits light in a direction perpendicular to the surface. In Marks, the windshield is at Brewster’s angle, which reflects horizontally polarized light (i.e. polarized in the direction parallel to the windshield) and transmits vertically polarized light.
The multilayer polarizer of Marks is present between lines 15 and 16 on the windshield as illustrated in Fig. 2. The multilayer polarizer reflects vertically polarized light and transmits horizontally polarized light (see Col. 3, lines 7-14 and Fig. 4).
The windshield of Marks can be viewed as comprising three regions (A, B, and C) as noted in the annotated reproduction of Fig. 2 of Marks below.
Region A is the region above line 16. This region does not contain the multilayer polarizer and thus relies solely on the light being incident on the windshield at Brewster’s angle to provide polarization filtering. In region A, horizontally polarized light, incident at Brewster’s angle, is necessarily reflected and vertically polarized light is necessarily transmitted.
Region B is the region between lines 15 and 16. This region contains the multilayer polarizer. In region B, horizontally polarized light is transmitted and vertically polarized light is reflected.
Region C is the region below line 15. This region does not contain the multilayer polarizer and thus relies solely on the light being incident on the windshield at Brewster’s angle to provide polarization filtering. In region C, horizontally polarized light, incident at Brewster’s angle, is necessarily reflected and 
    PNG
    media_image2.png
    327
    696
    media_image2.png
    Greyscale
vertically polarized light is necessarily transmitted.
According to independent claim 1 the lower region “is configured to transmit…towards the driver a radiation having…a horizontal linear polarization with greater attenuation compared to a radiation having…a linear polarization contained in a vertical plane” and the upper region is configured to transmit…towards the driver the radiation having…the horizontal linear polarization with less attenuation compared to the radiation having…the linear polarization contained in the vertical plane”. This limitation is interpreted to mean that the lower region preferentially transmits vertically polarized light and the upper region preferentially transmits horizontally polarized light.
In the rejection of claim 1, Marks is interpreted such that region C is the lower region (reflects horizontally polarized light and transmits vertically polarized light) and region B is the upper region (transmits horizontally polarized light and reflects vertically polarized light).
In summary, with respect to the interpretation of Marks with respect to claim 1, lower region C necessarily preferentially transmits vertically polarized light by being incident at Brewster’s angle, while also reflecting horizontally polarized light by being incident at Brewster’s angle. Therefore, in lower region C, horizontal linearly polarized light has a greater attenuation (by means of greater reflection than transmission at Brewster’s angle), and vertical linearly polarized light has less attenuation (by means of greater transmission than reflection at Brewster’s angle). Whereas, upper region B by means of the multilayer polarizer preferentially transmits horizontally polarized light and preferentially reflects vertically polarized light. Though both upper region B and lower region C of the windshield are inclined at Brewster’s angle, only upper region B includes a multilayer polarizer specifically implemented to allow transmission of horizontally polarized light while reflecting vertically polarized light. The overall transmission and reflection characteristics of upper region B are therefore predominately determined by the presence of the multilayer polarizer. Accordingly, in upper region B, horizontal linearly polarized light has less attenuation (by means of greater transmission than reflection due to the multilayer polarizer), and vertical linearly polarized light has greater attenuation (by means of greater reflection than transmission due to the multilayer polarizer).

According to independent claim 2, the lower region “is configured to transmit…towards the driver a radiation having…a horizontal linear polarization with less attenuation compared to a radiation having…a linear polarization contained in a vertical plane” and the upper region is configured to transmit…towards the driver the radiation having…the horizontal linear polarization with greater attenuation compared to the radiation having…the linear polarization contained in the vertical plane”. This limitation is interpreted to mean that the lower region preferentially transmits horizontally polarized light and the upper region preferentially transmits vertically polarized light.
In the rejection of claim 2, Marks is interpreted such that region B is the lower region (transmits horizontally polarized light and reflects vertically polarized light) and region A is the upper region (reflects horizontally polarized light and transmits vertically polarized light).
In summary, with respect to the interpretation of Marks with respect to claim 2, lower region B by means of the multilayer polarizer preferentially transmits horizontally polarized light and preferentially reflects vertically polarized light. Whereas, upper region A necessarily preferentially transmits vertically polarized light by being incident at Brewster’s angle, while also reflecting horizontally polarized light by being incident at Brewster’s angle. Therefore, in upper region A, horizontal linearly polarized light has a greater attenuation (by means of greater reflection than transmission at Brewster’s angle), and vertical linearly polarized light has less attenuation (by means of greater transmission than reflection at Brewster’s angle). Though both upper region A and lower region B of the windshield are inclined at Brewster’s angle, only lower region B includes a multilayer polarizer specifically implemented to allow transmission of horizontally polarizer light while reflecting vertically polarized light. The overall transmission and reflection characteristics of lower region B are therefore predominately determined by the presence of the multilayer polarizer. Therefore, in lower region B, horizontal linearly polarized light has less attenuation (by means of greater transmission than reflection due to the multilayer polarizer), and vertical linearly polarized light has greater attenuation (by means of greater reflection than transmission due to the multilayer polarizer).

On page 13, the appellant argues that “the present invention maintains a constant light transmission between both lower and upper regions of the windshield because one polarization direction replaces the other one in the overall light transmission.”
This argument is not persuasive and is respectfully traversed since the argued limitation is not commensurate with the scope of independent claims 1 and 2. Independent claims 1 and 2 only require “greater attenuation” and “less attenuation”, which does not require that the attenuations of the lower and upper regions be of equal value or that the light transmission be constant between both lower and upper regions.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Adam Booher
/A.W.B./Examiner, Art Unit 2872                                                                                                                                                                             5/23/2022

Conferees:
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872  
                                                                                                                                                                                                      /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.